Title: General Orders, 3 February 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown thursday Feby 3rd 80.
            Parole Greece—  C. Signs Germany. Georgia.
          
          By a Division Court Martial of the Maryland line, Major Hardman President—Ensign Ford of the 2nd Maryland regiment was tried,
          1st—“For disobedience of orders issued the 29th of November last, in marching the second regiment from the parade at Pompton when directed to the contrary.[”]
          2ndly—“For conduct unbecoming the character of an officer and gentleman, in relating to Col. Woolford orders different to those he received, by which he obtained his permission to march.[”]
          3rdly—“For contempt of orders and subversion of subordination, in executing the orders of Col. Woolford in direct opposition to those sent by the Brigade Major,” and acquitted with honor.
          The Commander in Chief approves the sentence, and Ensign Ford is released from his Arrest.
          The Books to be kept according to the new Regulations of the Army, not already opened, are to be opened as soon as possible, agreeable to the forms which have been communicated.
        